Citation Nr: 0201488	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for loss of right front 
tooth due to dental trauma.




ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

2.  The record contains no competent evidence that the 
veteran has a service-connected compensable dental condition.

3.  There is no indication, nor does the veteran contend, 
that he sought service connection for a dental condition in a 
timely manner after separation from service.

4.  There is no competent evidence that he has any dental 
condition due to a combat wound or other in-service dental 
trauma.

5.  The veteran was not a POW during service and there is no 
evidence that he has a dental condition clinically determined 
to be complicating a medical condition currently being 
treated by VA, or that he is he a Chapter 31 vocational 
rehabilitation trainee.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition, including for the purpose of obtaining VA 
outpatient dental treatment, have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 
4.149, 4.150, 17.161 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The Board concludes that, by virtue of the 
discussions in the rating decision, the Statement of the Case 
(SOC), the subsequent Supplemental Statement of the Case 
(SSOC), and letters sent to the veteran during the pendency 
of this appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  That is, the RO has provided notice 
of the pertinent laws and regulations pertaining to service 
connection for dental disorders.  It has also provided a 
rationale explaining to the veteran why the evidence does not 
satisfy the criteria for service connection.  Therefore, the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)); Stegall v. West, 
11 Vet. App. 268 (1998).  

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).

In this case, the veteran has submitted a statement from his 
dentist, and statement of Patient Transactions for his dental 
treatment, and he has stated that he has no additional 
evidence to support his claim.  

With respect to the veteran's service medical records, the 
Board notes that the RO requested his service medical and 
dental records from the National Personnel Records Center 
(NPRC).  In November 1990, the NPRC informed the RO that the 
veteran's dental records were unavailable, presumably having 
been destroyed by fire at that facility.  By December 1990 
letter, the RO advised the veteran that the service 
department was having difficulty locating his service medical 
and dental records and invited him to submit additional 
evidence to supplement his claim.  In addition, the RO 
requested that the veteran complete NA Form 13055, for the 
purposes of attempting to reconstruct his service medical and 
dental records.  There is no evidence to suggest that the 
veteran responded to this request.  

In connection with his May 2000 claim for service connection 
for broken right front tooth, the veteran submitted an 
Informal Information Reply from the Records Reconstruction 
Branch of the NPRC dated in April 2000.  This reply indicated 
that the record needed to answer the veteran's inquiry was 
not in the files of the NPRC and, if the record was at the 
NPRC facility on July 12, 1973, it would have been in the 
area that suffered the most damage in the fire on that date 
and may have been destroyed.  The veteran was further 
notified that alternate sources existed which often contained 
information that could be used to reconstruct service record 
data lost in the fire; however, these sources did not contain 
the dental records requested.  

The Board finds that, based on the RO's efforts and the 
responses from the service department, it is reasonably 
certain that the veteran's service medical and dental records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2001).

In addition, the Board notes that there is no competent 
medical evidence of record raising any question as to whether 
the veteran has a service-connected compensable dental 
condition or that he has any dental condition due to a combat 
wound or other "service trauma," as defined by VA. See VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  
Accordingly, the Board finds that there is no need for a 
medical examination or opinion in order to decide the claim.  
The Board finds there is no reasonable possibility that 
further assistance to the claimant could substantiate the 
claim.  Consequently, the Board finds that further remand of 
this matter for a medical opinion is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).

In conclusion, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
veteran's claim of entitlement to service connection for loss 
of right front tooth due to dental trauma.  In light of the 
notice and development action provided in this case, the 
Board also finds it would not be prejudicial to the veteran 
to issue a decision at this time.  But see Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's claim of entitlement to service connection for loss 
of right front tooth due to dental trauma would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Factual Background

A review of the record shows that in September 1990, the 
veteran filed a claim of entitlement to service connection 
for residuals of injury to the right side of his upper front 
jaw as a result of a fight.  This claim was negative for any 
indication of a dental condition.  

The following month, the RO requested the veteran's service 
medical and dental records from the NPRC.  As set forth in 
detail above, the NPRC informed the RO that such records were 
unavailable.  Additional attempts by the RO to obtain these 
records were unsuccessful.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (Where service medical records are 
presumed destroyed, VA's duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule is heightened).

An April 2000 Informal Information Reply from the Records 
Reconstruction Branch of the NPRC reflects that the record 
needed to answer the veteran's inquiry was not in the files 
of the NPRC.  This communication further indicated that, 
although alternate sources existed which often contained 
information that could be used to reconstruct service record 
data lost in the fire, these sources did not contain the 
dental records requested

In May 2000 the veteran filed a claim of entitlement to 
service connection for broken right front tooth.  

In July 2000, the veteran submitted a statement of Patient 
Transactions which showed that the veteran had received 
dental treatment in April and May 2000.  Specifically, he had 
been treated for "infection control" and had undergone 
"surgical extraction" and he had received a "partial 
acrylic upper" in May 2000.  This statement did not specify 
which tooth or teeth had been treated.

An August 2000 statement from G. F. Salwin, D.D.S., with the 
Glendale Dental Group, reflects that the veteran's first 
visit was in April 2000 and, at this time, he had an acrylic 
maxillary partial replacing teeth numbers 5, 6, 7, and 8.  

Because service dental records are unavailable, the Board has 
carefully considered the veteran's detailed statements 
regarding his in-service dental injury.  In this regard, the 
Board notes that, in his December 2000 VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran recalled that two 
fellow service members, named [redacted] from Colorado and 
[redacted] from Puerto Rico, were witnesses to the events which 
led to his broken tooth.  The veteran also stated that he was 
unable to provide witnesses because the event occurred forty-
two years previously.

In June 2001, the RO requested that the veteran provide 
statements from Mr. [redacted] and Mr. [redacted] regarding 
their recollection of his dental trauma.  A note in the 
claims file reflects that the veteran called the RO in July 
2001 and stated that he had no additional evidence to submit.


Law and Regulations

Initially, the Board notes that the Court has repeatedly held 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation whether 
or not the claimant specifically raises the applicable 
provision.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Liberally construing the veteran's statements as required by 
38 C.F.R. § 20.202 (2001), the Board finds that he has 
perfected appeals with the issues of entitlement to service 
connection for a dental condition, both for purposes of 
compensation and for purposes of VA outpatient dental 
treatment; thus, both issues will be addressed.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).

The Board further notes that selected VA regulations 
governing dental claims were revised for purposes of 
clarification, effective June 8, 1999.  However, inasmuch as 
the veteran's claim was filed in May 2000, subsequent to the 
effective date of the revised regulations, the Board finds 
that the version of the regulations governing dental claims 
which were in effect prior to June 8, 1999, are not 
applicable to the present claim.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  With 
respect to the issue of service connection for a dental 
condition for purposes of compensation, applicable 
regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381(a).  Consideration will be given to each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
Also, when applicable, a determination as to whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war must be 
made.  38 C.F.R. § 3.381(b).

The following will not be considered service-connected for 
treatment purposes: calculus; acute periodontal disease; 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e)-(f).

38 C.F.R. § 17.161 generally provides that, to be eligible to 
receive treatment in a VA outpatient dental clinic, the 
veteran must satisfy the criteria of at least one of the 
various categories of eligibility (Classes I, II, II(a), 
II(b), II(c), IIR, III, IV, V, or VI) that are discussed at 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Class I 
eligibility pertains to veterans who have a compensable 
service-connected dental condition.  Class II pertains to 
those who have a noncompensable service-connected dental 
condition, subject to various restrictions including one-time 
correction of the dental problem.  Class II(a) entitles the 
veteran to receive treatment in a VA outpatient dental clinic 
for "service trauma" sustained during active duty.  

38 C.F.R. § 4.150, Diagnostic Code 9913 (2001) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted.  However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.


Analysis

In this case the criteria for entitlement to service 
connection for dental trauma and eligibility for VA 
outpatient dental treatment are not met.  As discussed below, 
the evidence shows that the veteran has no compensable 
service-connected dental disability and that he is not 
eligible for VA outpatient treatment.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161. 

Section 1712(b)(1)(A) of title 38, United States Code, 
provides that outpatient dental services and treatment may be 
furnished to veterans with service-connected, compensable 
dental conditions or disabilities.  See also 38 C.F.R. § 
17.161(a).  Such veterans may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limit for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).  Such eligibility is designated as "Class I" 
eligibility.  Id.  Applicable regulation provides that the 
loss of teeth can be compensably service connected only if 
such loss is, inter alia, due to loss of substance of body of 
maxilla or mandible without loss of continuity.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.

In the present case, the veteran fails to met the criteria 
required for Class I eligibility.  Even if the veteran's 
service medical records were available for review and showed 
that the veteran sustained a broken right front tooth as a 
result of trauma, there is no evidence of record establishing 
that his right front tooth is irreplaceable, that he 
sustained damage to the jaw, or any of the conditions listed 
as compensable dental and oral conditions under the rating 
schedule.  38 C.F.R. 
§ 4.150.  Further, there is no medical evidence of record 
showing that the veteran has a loss in whole or in part of a 
bone structure in the mouth due to in-service trauma or that 
he is unable to wear a suitable prosthesis.  38 C.F.R. § 
4.150, Diagnostic Code 9913.  In fact, the dental evidence of 
record shows that the veteran has been fitted with an acrylic 
maxillary partial replacing teeth numbers 5, 6, 7, and 8.  

The evidence does not show that the veteran has an 
adjudicated service-connected compensable dental condition 
and he does not allege that his claimed dental condition 
would warrant a compensable rating under the rating schedule.  
See e.g. 38 C.F.R. § 4.150.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of this veteran, who was discharged in 
December 1959, his May 2000 application is clearly untimely 
under the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2001).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

While the veteran claims that he suffered dental trauma 
during service and that he sustained a broken right front 
tooth due to this in-service injury, he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).

There is no medical notation that the veteran's tooth was 
broken in service due to any dental trauma.  Moreover, the 
veteran has not provided any records to show what dental 
treatment he has had in the past and he has not identified 
any health care providers where pertinent dental records may 
be on file.  The veteran's history of dental trauma in 
service as related in his various statements is not a 
sufficient basis to establish in-service dental trauma.  
Thus, requisite criteria for Class II(a) eligibility are not 
met, i.e., the evidence fails to establish eligibility for VA 
outpatient dental treatment based on in-service (dental) 
trauma.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that he was a prisoner of war (or 
that he served during a recognized period of war), nor does 
the veteran advance such an argument.  Thus, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161.  For example, he is not service-connected for any 
other disability, nor is he a Chapter 31 vocational 
rehabilitation trainee.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition, including for the purpose 
of obtaining VA dental treatment.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for loss of right front tooth due to 
dental trauma is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

